Judgment of conviction of the County Court of Kings county affirmed. The witness Cohen positively identified the defendant as the man who assaulted him at the time of the robbery, which occurred in the day time, under circumstances which made the identification a question of fact for the jury. The questions addressed to the defendant’s witness O’Sullivan on cross-examination, whether he had any doubt as to the guilt of defendant, were not objected to, and the answer, as might well have been expected by the learned trial counsel for defendant, was favorable to the defendant, the witness stating that he had a doubt as to his guilt. While we do not approve the action of the assistant district attorney in asking the questions complained of, we are of opinion that the episode did not affect the result. The exceptions relating to the exclusion of Mr. O’Sullivan’s memoranda present no error. We have some doubt as to the admissibility of the memoranda, but as matter of fact practically the entire memoranda was read to the jury. We think the evidence in the case at bar justified the verdict. Kelly, P. J., Rich, Jaycox, Kelby and Young, JJ., concur.